Title: To Thomas Jefferson from William Duane, 4 November 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia, Novr. 4th. 1806
                        
                        The rumours in circulation here, concerning disturbances in Kentucky have excited a very strong sensation—it
                            will be of some importance, by some means to settle the public feeling on the subject: the whole country will be with you
                            if there is any actual exigency, if there is not the administration may derive great advantage from a seasonable
                            counteraction of the alarm
                        Judging it not impossible that there may be some disturbance, should my services in any situation for which
                            my habits and cast of mind may fit me, be required, I make a respectful tender of them to you—I seek no office of
                            emolument, all I wish is to be placed in such a situation as that I may be able to render public effective service
                        I am Sir, with great respect Your obed Sr
                        
                            Wm Duane
                     
                        
                    